--------------------------------------------------------------------------------

Exhibit 10.1
 
 
DELTA AIR LINES, INC.
 
Pass Through Certificates, Series 2007-1
 
PURCHASE AGREEMENT
 
 
 
 
 
 
 
 
 
Dated:  October 4, 2007
 

--------------------------------------------------------------------------------


 
DELTA AIR LINES, INC.
 
Pass Through Certificates, Series 2007-1
 
PURCHASE AGREEMENT
 
October 4, 2007
 


 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Credit Suisse Securities (USA) LLC


c/o Merrill Lynch & Co.
       Merrill Lynch, Pierce, Fenner & Smith Incorporated
4 World Financial Center
New York, NY 10080


c/o Credit Suisse Securities (USA) LLC
11 Madison Avenue
New York, New York 10010


 
Ladies and Gentlemen:
 
Delta Air Lines, Inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), Credit Suisse Securities (USA) LLC (“Credit
Suisse”) and each of the other Initial Purchasers named in Schedule I hereto
(collectively, the “Initial Purchasers,” which term shall also include any
initial purchaser substituted as hereinafter provided in Section 8 hereof), for
whom Merrill Lynch and Credit Suisse are acting as representatives (in such
capacity as the “Representatives”), with respect to the issue and sale by U.S.
Bank Trust National Association (“U.S. Bank Trust”), acting not in its
individual capacity but solely as pass through trustee (the “Trustee”) under the
Pass Through Trust Agreement, dated as of November 16, 2000 (the “Basic
Agreement”) and supplemented as described below, between the Company and the
Trustee, as successor in interest to State Street Bank and Trust Company of
Connecticut, National Association, to the Initial Purchasers of the Delta Air
Lines Pass Through Certificates, Series 2007-1A (the “Class A Certificates”),
the Delta Air Lines Pass Through Certificates, Series 2007-1B (the “Class B
Certificates”), and the Delta Air Lines Pass Through Certificates, Series
2007-1C (the “Class C Certificates” and, together with the Class A Certificates
and the Class B Certificates, the “Certificates”), each in the aggregate amounts
and with the interest rates and final expected distribution dates set forth in
Schedule II hereto, on the terms and conditions stated herein.
 

--------------------------------------------------------------------------------


 
The Basic Agreement is supplemented with respect to (a) the Class A Certificates
by a trust supplement, to be dated as of October 11, 2007 (the “Class A Trust
Supplement”), which relates to the creation and administration of the Delta Air
Lines Pass Through Trust, Series 2007-1A (the “Class A Trust”), (b) the Class B
Certificates by a trust supplement, to be dated as of October 11, 2007 (the
“Class B Trust Supplement”), which relates to the creation and administration of
the Delta Air Lines Pass Through Trust, Series 2007-1B (the “Class B Trust”),
and (c) the Class C Certificates by a trust supplement, to be dated as of
October 11, 2007 (the “Class C Trust Supplement” and, together with the Class A
Trust Supplement and the Class B Trust Supplement, the “Trust Supplements”),
which relates to the creation and administration of the Delta Air Lines Pass
Through Trust, Series 2007-1C (the “Class C Trust” and, together with the Class
A Trust and the Class B Trust, the “Trusts”).  The Basic Agreement as
supplemented by the related Trust Supplements are collectively defined as the
“Designated Agreements”.
 
The cash proceeds of the offering of Certificates by each Trust will be paid to
U.S. Bank National Association, as escrow agent (the “Escrow Agent”), under an
Escrow and Paying Agent Agreement among the Escrow Agent, the Initial
Purchasers, the Trustee and U.S. Bank Trust, as paying agent (the “Paying
Agent”), for the benefit of the holders of Certificates issued by such Trust
(each, an “Escrow Agreement” and collectively, the “Escrow Agreements”).  The
Escrow Agent will deposit such cash proceeds (each, a “Deposit” and
collectively, the “Deposits”) with Credit Suisse, New York Branch (the
“Depositary”), in accordance with a deposit agreement relating to such Trust
(each a “Deposit Agreement” and collectively, the “Deposit Agreements”), and
will withdraw Deposits upon request to allow the Trustee of such Trust to
purchase Equipment Notes (as defined in the Note Purchase Agreement referred to
herein) from time to time pursuant to a Note Purchase Agreement to be dated as
of the Closing Time (as defined in Section 2(b) hereof) (the “Note Purchase
Agreement”) among the Company, the Trustee of each of the Trusts and U.S. Bank
Trust, as Subordination Agent (as hereinafter defined), Paying Agent and Escrow
Agent.  With respect to each Certificate, the Escrow Agent will issue a receipt
to be attached to such Certificate (each an “Escrow Receipt”) representing a
fractional undivided interest of the holder of such Certificate in amounts
deposited with the Depository on behalf of the Escrow Agent and will pay to such
holders through the related Paying Agent interest accrued on the Deposits and
received by such Paying Agent pursuant to the related Deposit Agreement at a
rate per annum equal to the interest rate applicable to such
Certificate.  Subject to the terms and conditions of the Note Purchase Agreement
and the relevant participation agreement between the Company and U.S. Bank Trust
(each, a “Participation Agreement”), the Equipment Notes will be issued in three
series under up to 36 separate Indenture and Security Agreements between the
Company and U.S. Bank Trust, as Loan Trustee (the “Loan Trustee”) (each,
including any supplements thereto, an “Indenture” and collectively, the
“Indentures”).
 
The holders of the Class A and Class B Certificates will be entitled to the
benefits of a liquidity facility with respect to certain amounts of interest
payable thereon.  Landesbank Hessen-Thüringen Girozentrale (the “Liquidity
Provider”) will enter into a revolving credit agreement with respect to the
Class A Trust and the Class B Trust, respectively (each, a “Liquidity Facility”
and together, the “Liquidity Facilities”), to be dated as of the Closing Time,
for the benefit of the holders of the Class A Certificates and the Class B
Certificates.  The Liquidity Provider and the holders of the Class A
Certificates, the Class B Certificates and the Class C Certificates will be
entitled to the benefits of an Intercreditor Agreement, to be dated as of the
Closing Time (the “Intercreditor Agreement”) among U.S. Bank Trust as Trustee of
the Class A Trust, the Class B Trust and the Class C Trust, the Liquidity
Provider and U.S. Bank Trust, as Subordination Agent (the “Subordination
Agent”).
 
2

--------------------------------------------------------------------------------


 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings specified in or pursuant to the Designated Agreements or the
Intercreditor Agreement; provided that, as used in this Agreement, the term
“Operative Documents” shall mean the Intercreditor Agreement, the Liquidity
Facilities, the Fee Letter, the Designated Agreements, the Participation
Agreements, the Indentures, the Escrow Agreements, the Deposit Agreements and
the Note Purchase Agreement.
 
The Company understands that the Initial Purchasers propose to make an offering
of the Certificates on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Certificates to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and
delivered.  The Certificates are to be offered and sold through the Initial
Purchasers without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), in reliance upon exemptions therefrom.  Pursuant to the
terms of the Certificates and the applicable Designated Agreements, investors
that acquire Certificates may only resell or otherwise transfer such
Certificates if such Certificates are hereafter registered under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemption afforded by Rule 144A
(“Rule 144A”) of the rules and regulations promulgated under the Securities Act
by the Securities and Exchange Commission (the “Commission”)), and if such
investors comply with the transfer restrictions relating to the Certificates,
which include limiting resales to qualified institutional buyers within the
meaning of Rule 144A (each, a “QIB”).
 
The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a Registration Rights Agreement to be dated as of
the Closing Time among the Company, the Initial Purchasers and the Trustee of
the Class A Trust, the Class B Trust and the Class C Trust (the “Registration
Rights Agreement”).
 
The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated October 3, 2007 (the “Preliminary
Memorandum”) and will prepare and will deliver to each Initial Purchaser copies
of a final offering memorandum dated October 4, 2007 (the “Final Memorandum”),
each for use by such Initial Purchaser in connection with its solicitation of
purchases of, or offering of, the Certificates.  “Offering Memorandum” means,
with respect to any date or time referred to in this Agreement, the most recent
offering memorandum (whether the Preliminary Memorandum or the Final Memorandum,
as amended or supplemental at any such date or time), including exhibits thereto
and any documents (or portion thereof) incorporated therein by reference, which
has been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of purchases of, or offering of, the
Certificates.
 
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “Exchange Act”) which is incorporated by reference in
the Offering Memorandum.
 
3

--------------------------------------------------------------------------------


 
As used herein, unless the context otherwise requires, the term “you” shall mean
the Representatives.
 
1.  Representations and Warranties of the Company.  The Company represents and
warrants to each Initial Purchaser as of the date hereof and as of the Closing
Time, and agrees with each Initial Purchaser, as follows:
 
(a)  The Offering Memorandum as of the Applicable Time (as defined below) as
supplemented by the final pricing term sheet, in the form attached hereto as
Schedule III (the “Pricing Supplement”), that has been prepared and delivered by
the Company to the Initial Purchasers in connection with their solicitation of
offers to purchase Certificates all considered together (collectively, the
“Disclosure Package”) did not, as of the Applicable Time and will not, as of the
Closing Time, and any individual Supplemental Offering Materials (as defined
below), when considered together with the Disclosure Package did not, as of the
Applicable Time, include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not
misleading.  “Applicable Time” means 4:30 pm (Eastern time) on October 4, 2007
or such other time as agreed by the Company and Merrill Lynch.
 
“Supplemental Offering Materials” means any “written communication” (within the
meaning of the Securities Act Regulations (as defined below)) prepared by or on
behalf of the Company, or used or referred to by the Company, that constitutes
an offer to sell or a solicitation of an offer to buy the Certificates other
than the Offering Memorandum or amendments or supplements thereto (including the
Pricing Supplement), including, without limitation,  any road show relating to
the Certificates that constitutes such a written communication.
 
As of its date and as of the Closing Time, the Final Memorandum will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
The representation and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package, the Final Memorandum or
any Supplemental Offering Materials made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished in writing to the
Company in connection with the Disclosure Package and the Final Memorandum or
any Supplemental Offering Materials by or on behalf of such Initial Purchaser
through the Representatives expressly for use therein, the only such information
furnished by any Initial Purchaser for inclusion in the Disclosure Package, the
Final Memorandum or in any Supplemental Offering Materials being the information
identified in Sections 7(a) and 7(b) hereof.
 
4

--------------------------------------------------------------------------------


 
(b)  The consolidated financial statements incorporated by reference in the
Disclosure Package and the Final Memorandum and any amendments thereof or
supplements thereto present fairly in all material respects the consolidated
financial position of the Company and its subsidiaries as of the dates indicated
and the consolidated results of their operations and cash flows for the periods
specified and have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as indicated therein, and the supporting schedules incorporated
by reference in the Disclosure Package and the Final Memorandum present fairly
the information required to be stated therein.
 
(c)  The documents incorporated by reference in the Disclosure Package and the
Final Memorandum and any amendments thereof or supplements thereto, at the time
they were or hereafter are filed with the Commission, complied and will comply
in all material respects with the requirements of the Exchange Act and the rules
and regulations thereunder.
 
(d)  Since the date as of which information is given in the Disclosure Package
and the Final Memorandum, there has been no material adverse change in, or any
development known to the Company which would have a material adverse effect on,
the consolidated financial condition or operations of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business (a “Material Adverse Effect”), except as set forth
or contemplated in the Disclosure Package and the Final Memorandum.
 
(e)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as it is now being conducted except where the failure to have such
power or authority would not individually or in the aggregate have a Material
Adverse Effect.
 
(f)  The Company (i) is an “air carrier” within the meaning of 49 U.S.C. Section
40102(a), (ii) holds an air carrier operating certificate issued by the
Secretary of Transportation pursuant to Chapter 447 of Title 49 of the United
States Code for aircraft capable of carrying 10 or more individuals or 6,000
pounds or more of cargo, (iii) is a “citizen of the United States” as defined in
49 U.S.C. Section 40102 and (iv) is duly qualified as a foreign corporation for
the transaction of business and in good standing under the laws of each
jurisdiction (other than the State of Delaware) in which the Company has
intrastate routes, or has a principal office or major overhaul facility and
where the failure to so qualify would have a material adverse effect on the
financial condition or operations of the Company and its subsidiaries, taken as
a whole; and each material subsidiary of the Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation.
 
5

--------------------------------------------------------------------------------


 
(g)  The execution and delivery by the Company of this Agreement, the Equipment
Notes and the Operative Documents to which the Company is, or is to be, a party,
the consummation by the Company of the transactions herein and therein
contemplated and the compliance by the Company with the terms hereof and thereof
do not and will not conflict with, or result in a breach or violation of, any of
the terms or provisions of, or constitute a default under, the Amended and
Restated Certificate of Incorporation or Bylaws, as amended, of the Company or
any of its subsidiaries or any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which any of the property or assets of the Company or any of its
subsidiaries is subject (except for such conflicts, breaches, violations and
defaults as would not have a Material Adverse Effect, and that would not affect
the validity of the Equipment Notes or Certificates), nor will such action
result in any violation of the provisions of the Amended and Restated
Certificate of Incorporation or Bylaws of the Company, or any statute or any
order, rule or regulation of any court or governmental agency or body, having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties; and except as disclosed in the Disclosure Package and the
Final Memorandum, no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the valid authorization, issuance and delivery of the Certificates
and the Equipment Notes, the valid authorization, execution, delivery and
performance by the Company of this Agreement, the Equipment Notes and the
Operative Documents to which the Company is, or is to be, a party, or the
consummation by the Company of the transactions contemplated by this Agreement,
the Equipment Notes and the Operative Documents to which the Company is, or is
to be, a party, except (i) such as are required under the Blue Sky or securities
laws of the various states, (ii) such as are required under the federal and
state securities laws with respect to the Company’s obligations under the
Registration Rights Agreement, (iii) filings or recordings with the Federal
Aviation Administration (“FAA”) and under the Uniform Commercial Code as in
effect in the State of Delaware, which filings or recordings will have been duly
made or duly presented for filing on or prior to the applicable Closing Date (as
defined in the applicable Participation Agreement) and (iv) such as may be
required in connection with the registration of the “international interests”
created pursuant to the Indentures under the Convention on International
Interests in Mobile Equipment and the Protocol to the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment signed in Cape Town, South Africa on November 16, 2001.
 
(h)  This Agreement, the Equipment Notes and the Operative Documents to which
the Company is, or is to be, a party have each been duly authorized by the
Company.  This Agreement and each Operative Document to which the Company is, or
is to be, a party, have been or (subject to the satisfaction of conditions
precedent set forth in the Note Purchase Agreement and the Participation
Agreements) will be at or prior to the Closing Time or the applicable Closing
Date (as defined in the applicable Participation Agreement), duly executed and
delivered by the Company.  The Equipment Notes will be (subject to the
satisfaction of conditions precedent set forth in the Note Purchase Agreement
and the Participation Agreements) duly executed and delivered by the Company at
or prior to the applicable Closing Date (as defined in the applicable
Participation Agreement).  The Equipment Notes and the Operative Documents to
which the Company is, or is to be, a party, when duly executed and delivered by
the Company, assuming that such documents constitute the legal, valid and
binding obligations of each other party thereto and, in the case of the
Equipment Notes, assuming that such Equipment Notes are duly authorized by the
Loan Trustee, constitute or will constitute the legal, valid and binding
obligations of the Company, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity; and the holders
thereof will be entitled to the benefits of the related Designated Agreements
and except, in the case of the Indentures, as limited by applicable laws that
may affect the remedies provided in the Indentures.  When executed,
authenticated, issued and delivered in the manner provided for in the related
Escrow Agreements, the Escrow Receipts will be legally and validly issued and
will be entitled to the benefits of the related Escrow Agreements.  The
Certificates, the Equipment Notes, the Escrow Receipts and the Operative
Documents will conform in all material respects to the descriptions thereof in
the Final Memorandum and any amendments thereof or supplements thereto, to the
extent described therein.
 
6

--------------------------------------------------------------------------------


 
(i)  Deloitte & Touche LLP, who reported on certain annual consolidated
financial statements of the Company incorporated by reference in the Disclosure
Package and the Final Memorandum, were, at the time such reports were prepared,
independent accountants as required by the Securities Act and the rules and
regulations thereunder (the “Securities Act Regulations”).
 
(j)  Ernst & Young LLP, who reported on certain annual consolidated financial
statements of the Company incorporated by reference in the Disclosure Package
and the Final Memorandum, are independent accountants as required by the
Securities Act and the Securities Act Regulations.
 
(k)  When duly executed, authenticated and delivered by the Trustee in
accordance with the terms of the related Designated Agreements and offered, sold
and paid for as provided in this Agreement, the Certificates will be validly
issued pursuant to the related Designated Agreements, and will constitute the
legal, valid and binding obligations of the related Trustees enforceable against
such Trustees in accordance with their terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting enforcement of creditors’ rights generally and by general principles
of equity; and the holders thereof will be entitled to the benefits of the
related Designated Agreements.
 
(l)  The Equipment Notes, when duly executed and delivered by the Company and
when duly authenticated by the Loan Trustee in accordance with the terms of the
related Indentures, will be duly issued under such Indentures and will
constitute the legal, valid and binding obligations of the Company, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting enforcement of creditors’ rights generally and by general
principles of equity; and, as so limited, the holders thereof will be entitled
to the benefits of the related Indentures.
 
(m)  The statements set forth in the Disclosure Package and the Final Memorandum
under the headings “Certain U.S. Federal Income Tax Consequences”, “Certain
Delaware Taxes” and “Certain ERISA Considerations”, insofar as such statements
purport to summarize the laws and legal matters, referred to therein, constitute
accurate summaries thereof in all material respects.
 
(n)  Other than as set forth in the Disclosure Package and the Final Memorandum,
there are no legal or governmental proceedings pending to which the Company or
any of its subsidiaries is a party or of which any property of the Company or
any of its subsidiaries is the subject which, in the reasonable judgment of the
Company, individually or in the aggregate are likely to have a Material Adverse
Effect; and, to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
 
7

--------------------------------------------------------------------------------


 
(o)  The Company has authorized capital stock as set forth in the Disclosure
Package and the Final Memorandum, and all of the issued shares of capital stock
of the Company have been duly and validly authorized and issued and are fully
paid and non-assessable; and all of the issued shares of capital stock of each
material subsidiary (except for Aero Assurance Ltd. for which the Company owns
approximately a 90% equity interest) of the Company have been fully and validly
authorized and issued, are fully paid and non-assessable and, except for
directors’ qualifying shares and other than pursuant to the Company’s senior
secured exit financing facility or as disclosed in the Disclosure Package and
the Final Memorandum, are owned directly or indirectly by the Company.
 
(p)  Within the preceding six months, neither the Company nor any affiliate (as
defined in Rule 501(b) of Regulation D under the Securities Act, an “Affiliate”)
of the Company has directly, or through any agent, (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Certificates in a manner that would require the registration under the
Securities Act of the Certificates or (ii) offered, solicited offers to buy or
sold the Certificates by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.
 
(q)  Assuming the accuracy of the representations and warranties of, and
compliance with the agreements made by, the Initial Purchasers in this
Agreement, (i) the offer and sale of the Certificates to the Initial Purchasers
and the initial resale of the Certificates by the Initial Purchasers to
investors in the manner contemplated by this Agreement, the Disclosure Package
and the Final Memorandum and (ii) any offer and sale of the Equipment Notes that
may be deemed to occur by virtue of such offer and sale of the Certificates will
be exempt from the registration requirements of Securities Act; it is not
necessary to qualify any of the Indentures  or the Designated Agreements under
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).
 
(r)  The Certificates satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.
 
(s)  The Company is subject to Section 13 or 15(d) of the Exchange Act.
 
(t)  Except as otherwise disclosed in the Disclosure Package and the Final
Memorandum, no labor problem or dispute with the employees of the Company or any
of its subsidiaries, that could reasonably be expected to have a Material
Adverse Effect, exists or, to the knowledge of the Company, is threatened.
 
(u)  Except as described in the Disclosure Package and the Final Memorandum the
Company and each material subsidiary possess all licenses, certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
to the extent that the failure to possess such licenses, certificates,
authorizations or permits would not have a Material Adverse Effect; and to the
Company’s knowledge neither the Company nor any Significant Subsidiary (as
defined in Registration S-X under the Securities Act) has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, with respect to which any unfavorable decision, ruling
or finding would singly or in the aggregate, result in a Material Adverse
Effect.
 
8

--------------------------------------------------------------------------------


 
(v)  Except as otherwise disclosed in the Disclosure Package and the Final
Memorandum, the Company and its subsidiaries (i) are in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health (to the extent related to exposure to
hazardous or toxic substances or wastes, pollutants or contaminants), the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, result in a
Material Adverse Effect.
 
(w)  None of the Company or any Trust is, and after giving effect to the
offering and sale of the Certificates and the application of the proceeds
thereof as described in the Disclosure Package and the Final Memorandum, none of
the Company or the Trusts will be, required to register as an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended
(the “1940 Act”) nor will the escrow arrangements relating to the Trusts
contemplated by the respective Escrow Agreements result in the creation of, an
“investment company”, as defined in the 1940 Act.
 
(x)  The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Except as described in the Disclosure Package and the Final
Memorandum, since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness identified by management or by the
Company’s auditors and communicated to Management in the Company’s internal
control over financial reporting (whether or not remediated) and (2) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
(y)  Any statistical and market-related data included in the Disclosure Package
and the Final Memorandum are based on or derived from sources that the Company
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources.
 
2.  Purchase and Sale.  (a)  On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to cause the Trustee to sell to each Initial Purchaser, and each
Initial Purchaser agrees, severally and not jointly, to purchase from the
Trustee, the aggregate principal amount of Certificates set forth opposite the
name of such Initial Purchaser in Schedule I, plus any additional principal
amount of Certificates which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 8 hereof.  Concurrently with the
issuance of the Certificates, the Escrow Agent shall issue and deliver to the
Trustee the Escrow Receipts in accordance with the terms of the Escrow
Agreements, which Escrow Receipts shall be attached to the related Certificates.
 
9

--------------------------------------------------------------------------------


 
(b)  Payment of the purchase price for, and delivery of, the Certificates (with
attached Escrow Receipts) shall be made at the offices of Debevoise & Plimpton
LLP at 10:00 am on October 11, 2007, or at such other date, time or location or
locations as shall be agreed upon by the Company and you, or as shall otherwise
be provided in Section 7 (such date and time being herein called the “Closing
Time”).  Payment shall be made to or upon the order of the Trustee by federal
funds wire transfer or other immediately available funds against delivery to the
account of Merrill Lynch at DTC for the respective accounts of the several
Initial Purchasers of the Certificates.  The Certificates (with attached Escrow
Receipts) will be registered in the name of Cede & Co. or in such other names,
and in such authorized denominations as you may request in writing at least two
full business days before the Closing Time.  Certificates for such Certificates
(with attached Escrow Receipts), which may be in temporary form, will be made
available for examination and packaging by you at the location or locations at
which they are to be delivered at the Closing Time not later than 9:30 A.M., New
York City time, on the business day prior to the Closing Time.
 
(c)  The Company will pay to Merrill Lynch at the Closing Time for the accounts
of the Initial Purchasers the sum of $9,869,139.  Such payment will be made by
federal funds wire transfer or other immediately available funds.
 
3.  Agreements.  The Company covenants with each Initial Purchaser as follows:
 
(a)  Immediately following the execution of this Agreement, the Company will
prepare a Final Memorandum in a form reasonably approved by you, which sets
forth the principal amount of the Certificates and their terms not otherwise
specified in the Preliminary Memorandum, the name of each Initial Purchaser
participating in the offering and the principal amount of the Certificates that
each severally has agreed to purchase, the price at which the Certificates are
to be purchased by the Initial Purchaser from the Trustee, any offering price,
any selling concession and reallowance, and such other information as you and
the Company deem appropriate in connection with the offering of the
Certificates. The Company will furnish to the Initial Purchasers as many copies
of the Offering Memorandum, any documents incorporated by reference therein and
any supplements and amendments thereto as you shall reasonably request.
 
(b)  Before amending or supplementing the Offering Memorandum, the Company will
give you notice of its intention to make any such amendment, furnish you a copy
of any such proposed amendment or supplement and will not use any such proposed
amendment or supplement in a form to which you shall reasonably object.
 
10

--------------------------------------------------------------------------------


 
(c)  If, at any time during such period after the date hereof and prior to the
date on which all of the Certificates shall have been sold by the Initial
Purchasers, any event occurs as a result of which the Disclosure Package, any
Offering Memorandum or any Supplemental Offering Material (when considered
together with the Disclosure Package) would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it shall be necessary to amend or supplement the
Offering Memorandum to comply with applicable law, the Company promptly will
prepare and furnish, at its own expense, to the Initial Purchasers, either
amendments or supplements to the Offering Memorandum so that the statements in
the Offering Memorandum as so amended or supplemented will not, in light of the
circumstances when the Offering Memorandum is delivered to a purchaser, be
misleading or so that the Offering Memorandum, as amended or supplemented, will
comply with applicable law.
 
(d)  The Company will promptly take such actions as you may reasonably request
to qualify the Certificates for offer and sale under the laws of such
jurisdictions as you may reasonably request and will maintain such
qualifications in effect so long as required for the distribution of such
Certificates.  The Company, however, shall not be obligated to qualify as a
foreign corporation or file any general consent to service of process under the
laws of any such jurisdiction or subject itself to taxation as doing business in
any such jurisdiction.
 
(e)  The Company or any of its Affiliates will not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Certificates in a manner which would require the registration under the
Securities Act of the Certificates.
 
(f)  The Company or any of its Affiliates will not solicit any offer to buy or
offer or sell the Certificates by means of any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act.
 
(g)  While any of the Certificates remain “restricted securities” within the
meaning of the Securities Act and for so long as any Class C Certificates remain
outstanding, the Company will make available, upon request, to any seller of
such Certificates the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.
 
(h)  The Company will cooperate with you in your efforts to permit the Class C
Certificates to be designated PORTAL securities in accordance with the rules and
regulations adopted by the National Association of Securities Dealers, Inc.
relating to trading in the PORTAL Market.
 
(i)  During the period of two years after the Closing Time, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act (“Rule 144”)) to, resell any of the Certificates which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
 
11

--------------------------------------------------------------------------------


 
(j)  The Company will not take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Certificates
contemplated hereby.
 
4.  Conditions to the Obligations of the Initial Purchasers.  The obligations of
the Initial Purchasers to purchase and pay for the Certificates pursuant to this
Agreement shall be subject in their discretion to the accuracy of and compliance
with the representations and warranties of the Company contained herein as of
the date hereof and the Closing Time, to the accuracy of the statements of the
Company’s officers made in any certificates furnished pursuant to the provisions
hereof, to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:
 
(a)  At the Closing Time, you shall have received:
 
(1)  An opinion and a separate negative assurance letter, each dated the day of
the Closing Time, of Kenneth F. Khoury, Executive Vice President - General
Counsel of the Company, in form and substance reasonably satisfactory to counsel
for the Initial Purchasers, together with signed or reproduced copies of such
letters for each of the other Initial Purchasers to the effect set forth in
Exhibit A hereto.
 
(2)  An opinion and a separate negative assurance letter, each dated the day of
the Closing Time, of Debevoise & Plimpton LLP, special counsel for the Company,
in form and substance reasonably satisfactory to counsel for the Initial
Purchasers, together with signed or reproduced copies of such letter for each of
the other Initial Purchasers to the effect set forth in Exhibit B hereto.
 
(3)  An opinion, dated the day of the Closing Time, of Shipman & Goodwin LLP,
counsel for U.S. Bank Trust National Association, as the Trustee, Subordination
Agent, Loan Trustee, Securities Intermediary under the Indentures and Paying
Agent in form and substance reasonably satisfactory to counsel for the Initial
Purchasers, together with signed or reproduced copies of such letter for each of
the other Initial Purchasers to the effect set forth in Exhibit C hereto.
 
(4)  An opinion, dated the day of the Closing Time, of Shipman & Goodwin LLP,
counsel for U.S. Bank National Association, as the Escrow Agent in form and
substance reasonably satisfactory to counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers to the effect set forth in Exhibit D hereto.
 
(5)  An opinion, dated the day of the Closing Time, of Richards, Layton &
Finger, P.A., tax counsel for the Trustee, in form and substance reasonably
satisfactory to counsel for the Initial Purchasers, together with signed or
reproduced copies of such letter for each of the other Initial Purchasers to the
effect set forth in Exhibit E hereto.
 
(6)  An opinion, dated the day of the Closing Time, of Dr. Petra Geiger and
Jürgen Necker, counsel for the Liquidity Provider, in form and substance
reasonably satisfactory to counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers to the effect set forth in Exhibit F hereto.
 
12

--------------------------------------------------------------------------------


 
(7)  An opinion, dated the day of the Closing Time, of Pillsbury Winthrop Shaw
Pittman LLP, counsel for the Liquidity Provider, in form and substance
reasonably satisfactory to counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers to the effect set forth in Exhibit G hereto.
 
(8)  An opinion, dated the day of the Closing Time, of Christian Schmid, Esq.,
Swiss counsel for the Depositary, in form and substance reasonably satisfactory
to counsel for the Initial Purchasers, together with signed or reproduced copies
of such letter for each of the other Initial Purchasers to the effect set forth
in Exhibit H hereto.
 
(9)  An opinion, dated the day of the Closing Time, of Barbara Nottebohm, New
York counsel for the Depositary, in form and substance satisfactory to counsel
for the Initial Purchasers, together with signed or reproduced copies of such
letter for each of the other Initial Purchasers to the effect set forth in
Exhibit I hereto and to such further effect as counsel to the Initial Purchasers
may reasonably request.
 
(10)  An opinion, dated the day of the Closing Time, from Shearman & Sterling
LLP, counsel for the Depositary, with respect to the enforceability of the
Deposit Agreements and other related matters as the Representatives may
reasonably require.
 
(11)  An opinion, dated the day of the Closing Time, from Shearman & Sterling
LLP, counsel for the Initial Purchasers, with respect to the issuance and sale
of the Certificates, the Disclosure Package, the Final Memorandum and other
related matters as the Representatives may reasonably require.
 
(b)  On or after the date hereof, there shall not have been (i) any change or
decrease, specified in the letters referred to in paragraph (c) of this Section
4 or (ii) any change, or any development involving a prospective change, in or
affecting the business or properties of the Company and its subsidiaries, taken
as a whole, the effect of which, in any case referred to in clause (i) or (ii)
above, is, in your reasonable judgment, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or the delivery of the
Certificates as contemplated by the Disclosure Package and the Final Memorandum;
and you shall have received a certificate of the President, an Executive Vice
President, a Senior Vice President or a Vice President of the Company, dated as
of the Closing Time, to the effect that (i) there has been no such material
adverse change, in the case of clause (ii) above, in the Company and its
subsidiaries, (ii) that the representations and warranties in Section 1 hereof
and also the representations and warranties of the Company contained in the
Operative Documents are true and correct with the same force and effect as
though made at such Closing Time, and as to such other matters as you may
reasonably request.
 
13

--------------------------------------------------------------------------------


 
(c)  At the time of the execution of this Agreement and also at the Closing
Time, (i) Ernst & Young LLP shall have furnished to you a letter or letters,
dated the respective dates of delivery thereof, in form and substance reasonably
satisfactory to you, together with signed or reproduced copies of such letter or
letters for each of the other Initial Purchasers containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
the Initial Purchasers with respect to the financial statements and certain
financial information contained in the Disclosure Package and the Final
Memorandum, (ii) Deloitte & Touche LLP shall have furnished to you a letter or
letters, dated the respective dates of delivery thereof, in form and substance
reasonably satisfactory to you, together with signed or reproduced copies of
such letter or letters for each of the other Initial Purchasers containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to initial purchasers with respect to the financial statements
and certain financial information contained in the Disclosure Package and the
Final Memorandum, and (iii) you shall have received a certificate of Edward H.
Bastian, President and Chief Financial Officer of the Company, dated the
respective dates thereof, substantially in the form of Exhibit J hereto.
 
(d)  The Company shall have furnished to you and your counsel, in form and
substance satisfactory to them, such other documents, certificates and opinions
as such counsel may reasonably request for the purpose of enabling such counsel
to pass upon the matters to be covered by the opinions required to be delivered
under subsections (a)(10) and (a)(11) of this Section 4 and in order to evidence
the accuracy and completeness of any of the representations, warranties or
statements, the performance of any covenant by the Company theretofore to be
performed, or the compliance with any of the conditions herein contained.
 
(e)  Each of the Appraisers shall have furnished to the Initial Purchasers a
letter from such Appraiser, addressed to the Company and dated the day of the
Closing Time, confirming that such Appraiser and each of its directors and
officers (i) is not an affiliate of the Company or any of its affiliates, (ii)
does not have any substantial interest, direct or indirect, in the Company or
any of its affiliates and (iii) is not connected with the Company or any of its
affiliates as an officer, employee, promoter, Initial Purchaser, trustee,
partner, director or person performing similar functions.
 
(f)  At Closing Time, the Class A Certificates shall be rated at least A- by
Standard & Poor's Ratings Services, a division of the McGraw-Hill Companies,
Inc. (“S&P”), Baa1 by Moody's Investors Service, Inc. (“Moody’s”) and A- by
Fitch Ratings, Inc., respectively, the Class B Certificates shall be rated at
least BBB- by S&P and Ba2 by Moody’s, respectively, and the Class C Certificates
shall be rated at least B by S&P and B1 by Moody’s, respectively, and such
ratings shall not be under surveillance or review with possible negative
implications.
 
(g)  On or after the date hereof (i) no downgrading shall have occurred in the
rating accorded the Company's unsecured debt securities by any “nationally
recognized statistical rating organization”, as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company's
unsecured debt securities.
 
14

--------------------------------------------------------------------------------


 
All such opinions, certificates, letters and documents shall be deemed to be in
compliance with the provisions hereof only if they are in all respects
reasonably satisfactory to you and your counsel.
 
If any condition specified in this Section shall not have been fulfilled when
and as required to be fulfilled, other than by reason of any default by any
Initial Purchaser, such failure to fulfill a condition may be waived by you, or
this Agreement may be terminated by you by notice to the Company at any time at
or prior to the Closing Time, and such termination shall be without liability of
any party to any other party, except as provided in Sections 5, 7 and 10 hereof,
which provisions shall remain in effect notwithstanding such termination.
 
5.  Payment of Expenses.  The Company will pay or cause to be paid all expenses
incident to the performance of the obligations of the Company under this
Agreement, including (i) expenses relating to the preparation, printing, filing
and distribution of the Disclosure Package and the Final Memorandum and any
amendments thereof or supplements thereto, (ii) expenses relating to the
preparation, printing and distribution of any agreement among Initial
Purchasers, this Agreement, the Certificates, the Equipment Notes, the Operative
Documents, the Blue Sky Survey by the Initial Purchaser’s counsel, (iii)
expenses relating to the issuance and delivery of the Certificates to the
Initial Purchasers, (iv) the fees and disbursements of the Company’s counsel and
accountants, (v) expenses of qualifying the Certificates under state securities
laws in accordance with Section 3(d), including filing fees and fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the Blue Sky Survey, (vi) the fees and expenses of the
Trustee, the Subordination Agent, the Liquidity Provider, the Escrow Agent, the
Paying Agent, the Loan Trustee and the Depositary, and the fees and
disbursements of their respective counsel, (vii) any fees charged by rating
agencies for rating the Class A Certificates and the Class B Certificates and
(viii) certain fees and expenses of counsel for the Initial Purchasers as
heretofore agreed.  The Company will also cause to be paid all expenses incident
to the performance of its obligations under the Operative Documents and each of
the other agreements and instruments referred to therein which are not otherwise
specifically provided for in this Section.  It is understood, however, that,
except as provided in this Section, and Sections 7 and 11 hereof, the Initial
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Certificates by them, and
any advertising expenses connected with any offers they may make.
 
6.  Offering of Certificates; Restrictions on Transfer.  (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a QIB.  Each Initial Purchaser, severally and not jointly, agrees
with the Company that (i) it will not solicit offers for, or offer or sell, any
Certificates by any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act and (ii) it will solicit offers for such Certificates only from, and will
offer and sell such Certificates only to, persons that it reasonably believes to
be QIBs that, in purchasing Certificates, are deemed to have represented and
agreed as provided in the Disclosure Package and the Final Memorandum under the
caption “Transfer Restrictions”.
 
(b)  The Initial Purchasers agree that (A) in the aggregate, each class of
Certificates will be widely offered and (B) each class of Certificates will be
primarily offered in the United States to United States persons.  As used in the
preceding sentence, the term “United States person” shall have the meaning set
forth in Section7701(a)(30) of the Internal Revenue Code of 1986, as amended.
 
15

--------------------------------------------------------------------------------


 
(c)  Each Initial Purchaser represents that it will not resell or otherwise
transfer any Certificates acquired pursuant to this Agreement that are not rated
in one of the four highest categories assigned long-term debt or in an
equivalent short-term category (within either of which there may be
subcategories or gradations indicating relative standing) by at least one
nationally recognized statistical rating organization that is not an affiliated
person of the Company or the applicable Trust or any person involved in the
organization of the Company or the applicable Trust to any person if the
Certificates do not have an Investment Grade Rating, other than to a QIB in
compliance with Rule 144A, whether or not the Certificates are freely
transferable for purposes of the Securities Act, including after the expiration
of the holding period applicable to sales thereof under Rule 144(k) under the
Securities Act (or any successor provision).
 
(d)  The Company represents and agrees that it has not made and, unless it
obtains the prior consent of the Representatives, that it will not make, and
each of the Initial Purchasers represents and agrees that it has not made and,
unless it obtains the prior consent of the Company and the Representatives, that
it will not make, any offer relating to the Certificates that would constitute
an “issuer free writing prospectus,” as defined in Rule 433, or that would
otherwise constitute a “free writing prospectus” as defined in Rule 405.
 
7.  Indemnification and Contribution.  (a)  The Company will indemnify and hold
harmless each Initial Purchaser, and each person who controls such Initial
Purchaser within the meaning of either the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
any of them may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Memorandum, the Disclosure
Package, the Final Memorandum or any Supplemental Offering Materials (taken
together with the Disclosure Package) or any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein not
misleading, and will reimburse each such party for any legal or other expenses
reasonably incurred by such Initial Purchaser in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, (i) that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon, and in conformity with, written information
furnished to the Company by any Initial Purchaser through Merrill Lynch
specifically for use in connection with the preparation thereof,  it being
understood and agreed that the only such information furnished by any Initial
Purchaser for inclusion in the Preliminary Memorandum, the Disclosure Package,
the Final Memorandum or any Supplemental Offering Materials consists of the
following information in the Offering Memorandum furnished on behalf of each
Initial Purchaser: the third sentence in the fourth paragraph and the sixth
paragraph under the caption “Plan of Distribution” and (iii) the Company will
not be liable for any such loss, claim, damage or liability in connection with
any settlement of any pending or threatened litigation or any pending or
threatened governmental agency investigation or proceeding if that settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld.  This indemnity agreement will be in addition to
any liability which the Company may otherwise have.
 
16

--------------------------------------------------------------------------------


 
(b)  Each Initial Purchaser severally agrees to indemnify and hold harmless the
Company, each of its directors and officers and each person who controls the
Company within the meaning of either the Securities Act or the Exchange Act, to
the same extent as the foregoing indemnity from the Company to each Initial
Purchaser and agrees to reimburse each such indemnified party, as incurred, for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any loss, claim, damage, liability or action, but
only with reference to written information furnished to the Company by such
Initial Purchaser specifically for inclusion in the Preliminary Memorandum, the
Disclosure Package, the Final Memorandum or any Supplemental Offering Materials
(taken together with the Disclosure Package) or in any amendment thereof or
supplement thereto, it being understood and agreed that the only such
information furnished by any Initial Purchaser for inclusion in the Preliminary
Memorandum, the Disclosure Package, the Final Memorandum or any Supplemental
Offering Materials consists of the following information in the Offering
Memorandum furnished on behalf of each Initial Purchaser: the third sentence in
the fourth paragraph and the sixth paragraph under the caption “Plan of
Distribution”.  This indemnity agreement will be in addition to any liability
which any Initial Purchaser may otherwise have.
 
(c)  Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action or proceeding (including any
governmental investigation), such indemnified party will, if a claim for
indemnification in respect thereof is to be made against the indemnifying party
under Section 7(a) or (b) hereof, notify the indemnifying party in writing of
the commencement thereof; but the omission so to notify the indemnifying party
will not relieve it from any liability which it may have to any indemnified
party otherwise than under Section 7(a) or (b) hereof, and then only to the
extent that the indemnifying party is prejudiced thereby.  In case any such
action or proceeding is brought against any indemnified party, and it notifies
the indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate therein (jointly with any other indemnifying party
similarly notified), and to the extent that it may elect, by written notice,
delivered to such indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party; provided, however, that if
the defendants (including any impleaded parties) in any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to defend such action on behalf of such
indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to appoint counsel to defend
such action and approval by the indemnified party of such counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expense of more than one separate
counsel (in addition to any local counsel), approved by the Initial Purchasers
in the case of paragraph (a) of this Section 7, representing the indemnified
parties under such paragraph (a) who are parties to such action), (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice or commencement of the action or (iii) the indemnifying party
has authorized the employment of counsel for the indemnified party at the
expense of the indemnifying party; and except that, if clause (i) or (iii) is
applicable, such liability shall be only in respect of the counsel referred to
in such clause (i) or (iii).
 
17

--------------------------------------------------------------------------------


 
(d)  In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in paragraph (a) or (b) of this Section 7
is due in accordance with its terms but is for any reason unavailable on grounds
of policy or otherwise, the Company and the Initial Purchasers shall contribute
to the aggregate losses, claims, damages and liabilities (including legal or
other expenses reasonably incurred in connection with investigation or defending
same) to which the Company and one or more of the Initial Purchasers may be
subject in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Initial Purchasers on the other,
from the offering of the Certificates to which such loss, claim, damage, or
liability (or action in respect thereof) relates.  If the allocation provided by
the immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable to
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Initial Purchaser on the other hand in connection with the offering of
the Certificates pursuant to this Agreement shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Certificates
pursuant to this Agreement (net of compensation paid to the Initial Purchasers
but before deducting expenses) received by the Company as set forth in the Final
Memorandum and the total discounts and commissions received by the Initial
Purchasers as set forth in this Agreement, bears to the aggregate offering price
of the Certificates as set forth on the cover of the Final Memorandum.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or such Initial Purchaser and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The Company and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (d), no Initial Purchaser shall be required to
contribute hereunder in aggregate any amount in excess of the amount by which
(i) the total price at which the Certificates resold by it in the initial
placement of such Certificates were offered to investors exceeds (ii) the amount
of any damages which such Initial Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  For
purposes of this Section 7, each person who controls any Initial Purchaser
within the meaning of either the Section 15 of the Securities Act or Section 20
of the Exchange Act shall have the same rights to contribution as any Initial
Purchaser, and each person who controls the Company within the meaning of either
the Securities Act or the Exchange Act, each officer of the Company and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the provisions of this paragraph (d).  The
obligations of the Initial Purchasers of Certificates in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
with respect to such Certificates and not joint.
 
18

--------------------------------------------------------------------------------


 
8.  Default.  (a)  If any Initial Purchaser shall default in its obligation to
purchase the Certificates which it has agreed to purchase hereunder, you may in
your discretion arrange for you or another party or other parties to purchase
such Certificates on the terms contained herein.  If within thirty-six hours
after such default by any Initial Purchaser you do not arrange for the purchase
of such Certificates, then the Company shall be entitled to a further period of
thirty-six hours within which to procure another party or other parties
satisfactory to you to purchase such Certificates on such terms.  In the event
that, within the respective prescribed periods, you notify the Company that you
have so arranged for the purchase of such Certificates, or the Company notifies
you that it has so arranged for the purchase of such Certificates, you or the
Company shall have the right to postpone the Closing Date for a period of not
more than seven days, in order to effect whatever changes may thereby be made
necessary in the Final Memorandum, or in any other documents or arrangements,
and the Company agrees to prepare promptly any amendments to the Offering
Memorandum which in your reasonable opinion may thereby be made necessary.  The
term “Initial Purchaser” as used in this Agreement shall include any person
substituted under this Section with like effect as if such person had originally
been a party to this Agreement with respect to such Certificates.
 
(b)  If, after giving effect to any arrangements for the purchase of the
Certificates of a defaulting Initial Purchaser or Initial Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of Certificates which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Certificates, then the Company shall have
the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Certificates which such Initial Purchaser agreed to purchase
hereunder and, in addition, to require each non-defaulting Initial Purchaser to
purchase its pro rata share (based on the principal amount of Certificates which
such Initial Purchaser agreed to purchase hereunder) of the Certificates of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made; but nothing herein shall relieve a defaulting Initial
Purchaser from liability for its default.
 
(c)  If, after giving effect to any arrangements for the purchase of the
Certificates of a defaulting Initial Purchaser or Initial Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of Certificates which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Certificates, or if the Company shall not exercise
the right described in subsection (b) above to require non-defaulting Initial
Purchasers to purchase Certificates of a defaulting Initial Purchaser or Initial
Purchasers, then this Agreement shall thereupon terminate, without liability on
the part of any non-defaulting Initial Purchaser or the Company, except for the
expenses to be borne by the Company and the Initial Purchasers as provided in
Section 5 hereof and the indemnity and contribution agreements in Section 7
hereof; but nothing herein shall relieve a defaulting Initial Purchaser from
liability for its default.
 
19

--------------------------------------------------------------------------------


 
9.  Termination.  This Agreement shall be subject to termination in your
discretion, by notice given to the Company prior to Closing Time, if prior to
such time (i) trading in the Company’s common stock shall have been suspended by
the Commission or the New York Stock Exchange or trading in securities generally
on the New York Stock Exchange shall have been suspended or materially limited
or minimum prices shall have been established on such Exchange, (ii) a banking
moratorium shall have been declared either by Federal or New York State
authorities or (iii) there shall have occurred any material outbreak or material
escalation of hostilities or other calamity or crisis the effect of which on the
financial markets of the United States is such as to make it, in your reasonable
judgment, impracticable or inadvisable to market the Certificates or to enforce
contracts for sale of the Certificates.
 
10.  Representations, Warranties, Indemnities and Agreements to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company and the several Initial Purchasers, as set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Initial Purchaser or any controlling person of any Initial Purchaser or
the Company or any officer or director or controlling person of the Company and
shall survive delivery of and payment for the Certificates.
 
11.  Liability upon Termination.  If this Agreement shall be terminated pursuant
to Section 8 hereof, the Company shall not then be under any liability to any
Initial Purchaser except as provided in Sections 5 and 7 hereof; but, if for any
other reason, the Certificates are not delivered by or on behalf of the Company
as provided herein, because the Company fails to satisfy any of the conditions
set forth in Section 4 hereof (other than the condition in Section 4(p) or
because of any refusal, inability or failure of the Company to perform any
agreement herein or to comply with any provision hereof, other than by reason of
a default by the Initial Purchasers), the Company will reimburse the Initial
Purchasers through the Representatives for all out-of-pocket expenses approved
in writing by the Representatives, including fees and disbursements of counsel,
reasonably incurred by the Initial Purchasers in making preparations for the
purchase, sale and delivery of such Certificates, but the Company shall then be
under no further liability to any Initial Purchaser with respect to such
Certificates except as provided in Section 5 and Section 7 hereof.
 
12.  Notices.  In all dealings hereunder, you shall act on behalf of each of the
Initial Purchasers, and the parties hereto shall be entitled to act and rely
upon any statement, request, notice or agreement on behalf of any Initial
Purchaser made or given by you jointly or by the Representatives on behalf of
you as the representatives.  It is understood and agreed that Merrill Lynch and
Credit Suisse are joint book runners for the private placement and any
determinations or other actions to be made under this Agreement by you shall
require the concurrence of both Merrill Lynch and Credit Suisse.
 
20

--------------------------------------------------------------------------------


 
All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Initial Purchasers shall be delivered or sent by mail, telex or
facsimile transmission to you as the Representatives, if to Merrill Lynch, in
care of Merrill Lynch, Pierce, Fenner & Smith Incorporated, 4 World Financial
Center, New York, NY 10080, Attention:  Structured Finance Group; if to Credit
Suisse, in care of Credit Suisse Securities (USA) LLC, One Madison Avenue, New
York, NY 10010, Attention: General Counsel of the Americas; and if to the
Company shall be delivered or sent by mail, telex or facsimile transmission to
the address of the Company set forth in the Final Memorandum, Attention:  Chief
Financial Officer (with a copy to the General Counsel).  Any such statements,
requests, notices or agreements shall take effect upon receipt thereof.
 
13.  Parties.  This Agreement shall be binding upon, and inure solely to the
benefit of, the Initial Purchasers, the Company and, to the extent provided in
Sections 7 and 10 hereof, the officers and directors of the Company and each
person who controls the Company or any Initial Purchaser, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement.  No
purchaser of any of the Certificates from any Initial Purchaser shall be deemed
a successor or assign by reason merely of such purchase.
 
14.  Time of the Essence.  Time shall be of the essence of this Agreement
 
15.  No Advisory or Fiduciary Relationship.  The Company acknowledges and agrees
that (a) the purchase and sale of the Certificates pursuant to this Agreement,
including the determination of the offering price of the Certificates and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Initial Purchasers, on the
other hand, (b) in connection with the offering contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Company,
or its stockholders, creditors, employees or any other party, (c) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company on other matters) and no Initial
Purchaser has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each of the Company, and (e) the Initial Purchasers have not provided
any legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.
 
16.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
21

--------------------------------------------------------------------------------


 
17.  Counterparts.  This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such respective counterparts shall together constitute
one and the same instrument.
 
22

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding, please sign and
return one to each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Credit Suisse Securities (USA) LLC, plus one for our counsel a counterpart
hereof, whereupon this letter shall constitute a binding agreement between each
of the Initial Purchasers and the Company.  It is understood that your
acceptance of this letter on behalf of each of the Initial Purchasers is
pursuant to the authority set forth in a form of Agreement among Initial
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.
 
 


 




 
                                                                          

      Very truly yours,                   DELTA AIR LINES, INC.                
         
By: 
/s/ Paul A. Jacobson         Name: Paul A. Jacobson        
Title:   Vice President and Treasurer
                     

 
 
Accepted as of the date hereof:
 
Acting on behalf of themselves and the several Initial Purchasers
 


 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
By: /s/ Andrew Loadsman                            
       Name:  Andrew Loadsman
       Title:    Director




CREDIT SUISSE SECURITIES (USA) LLC


By: /s/ James R. Palen Jr.                               
       Name:  James R. Palen Jr.
       Title:    Director





--------------------------------------------------------------------------------


 
SCHEDULE I
to
Purchase Agreement


 
INITIAL PURCHASER
 
FACE
AMOUNT OF
CLASS A
CERTIFICATES
   
FACE
AMOUNT OF
CLASS B
CERTIFICATES
   
FACE
AMOUNT OF
CLASS C
CERTIFICATES
                     
Merrill Lynch, Pierce, Fenner & Smith  Incorporated
  $
392,874,000
    $
112,781,000
    $
93,544,000
 
Credit Suisse Securities (USA) LLC
  $
392,874,000
    $
112,781,000
    $
93,543,000
 
Barclays Capital Inc.
  $
34,665,000
    $
9,951,000
    $
8,254,000
 
Calyon Securities (USA) Inc.
  $
34,665,000
    $
9,951,000
    $
8,254,000
 
Goldma, Sachs & Co.
  $
34,665,000
    $
9,951,000
    $
8,254,000
 
UBS Securities LLC
  $
34,665,000
    $
9,951,000
    $
8,254,000
 
Total
  $
924,408,000
    $
265,366,000
    $
220,103,000
 

 

--------------------------------------------------------------------------------


 
SCHEDULE II
to
Purchase Agreement


 
Class of
Pass Through
Certificates
 
Aggregate
Face
Amount
 
Interest Rate
 
Final Expected
Regular Distribution
Date
             
Class A Certificates
 
$924,408,000
 
 6.821%
 
August 10, 2022
Class B Certificates
 
$265,366,000
 
 8.021%
 
August 10, 2022
Class C Certificates
 
$220,103,000
 
 8.954%
 
August 10, 2014

 

--------------------------------------------------------------------------------


 
SCHEDULE III


 
Pricing Supplement
 
 
CONFIDENTIAL
Pricing Supplement dated October 4, 2007 to the
Preliminary Offering Memorandum dated October 3, 2007
 
$1,409,877,000
 
 
Delta Air Lines, Inc.
 
 
2007-1 PASS THROUGH TRUSTS
 
 
PASS THROUGH CERTIFICATES, SERIES 2007-1


This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated October 3, 2007.  Capitalized terms used
but not defined in this Pricing Supplement have the meanings ascribed to them in
the Preliminary Offering Memorandum.  The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum.


Investing in the Certificates involves risks.  See “Risk Factors” beginning on
page 19 of the Preliminary Offering Memorandum.


The Class A, Class B and Class C Certificates have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws. Accordingly, the Class A, Class B and Class C Certificates are
being offered only to qualified institutional buyers, as defined in, and in
reliance on, Rule 144A under the Securities Act.  The Class A, Class B and Class
C Certificates may only be transferred in compliance with the restrictions
described under “Transfer Restrictions” beginning on page 133 of the Preliminary
Offering Memorandum.
 
Securities:
 
 
Class A Pass Through
Class B Pass Through
Class C Pass Through
Certificates,
Certificates,
Certificates,
Series 2007-1A
Series 2007-1B
Series 2007-1C
 
 
 
 
Amount:
$924,408,000
$265,366,000
$220,103,000
Ratings:
Fitch
Moody’s
Standard & Poor’s
A-
Baa1
A-
Not rated
Ba2
BBB-
Not rated
B1
B
Public Offering Price:
100%
100%
100%
144A CUSIP:
247367 BE4
247367 BF1
247367 BG9
144A ISIN:
US247367BE49
US247367BF14
US247367BG96
Coupon/Stated Interest Rate:
    6.821%
    8.021%
    8.954%
Maximum Commitment under the
Liquidity Facilities as of the end
of the Delivery Period:
$94,580,804.52
$31,927,510.29
-

 
 

--------------------------------------------------------------------------------



 
Make-Whole Spread in respect of the Equipment Notes:
   0.40%
0.55%
0.75%
Face Amount Purchased by the Initial Purchasers:
       
Merrill Lynch, Pierce, Fenner & Smith Incorporated:
$392,874,000
$112,781,000
$93,544,000
 
Credit Suisse Securities (USA) LLC:
$392,874,000
$112,781,000
$93,543,000
 
Barclays Capital Inc.:
$  34,665,000
$    9,951,000
$  8,254,000
 
Calyon Securities (USA) Inc.:
$  34,665,000
$    9,951,000
$  8,254,000
 
Goldman, Sachs & Co.:
$  34,665,000
$    9,951,000
$  8,254,000
 
UBS Securities LLC:
$  34,665,000
$    9,951,000
$  8,254,000



Purchase Agreement Date:
October 4, 2007
Trade Date:
October 4, 2007
Settlement Date:
October 11, 2007 (T+ 4) closing date, the fourth business day following the date
hereof.
Use of Proceeds:
We expect to receive proceeds of approximately $1,396,507,861 from the sale of
the Equipment Notes, after taking into account fees paid to the Initial
Purchasers and estimated transaction expenses.




 
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.
 

 